DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kodali (U.S. Patent Application Number: 2013/0331054).
Consider claim 1; Kodali discloses a communication method implemented in a distributed unit, comprising: 
receiving, a paging message (par. 41, lines 17-20) from a centralized unit (par. 36, lines 3-20; par. 40, lines 21-26), wherein the paging message carries indication information (par. 41, lines 17-23), and the indication information indicates that the paging is paging originated from a core network or that the paging is paging originated from a radio access network (par. 41, lines 20-23); and 

Consider claim 2; Kodali discloses sending (par. 36, lines 3-20), the indication information to a paged terminal device (par. 41, lines 17-23).
Consider claim 3; Kodali discloses the indication information comprises an identity of a paged terminal device that is originated from the core network or an identity of a paged terminal device configured by the radio access network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13).
Consider claim 4; Kodali discloses if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device that is originated from the core network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13), the indication information indicates that the paging is paging originated from the core network (par. 41, lines 20-23), and the distributed unit determines, according to the indication information, that the paging is paging originated from the core network (par. 41, lines 23-27); or if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device configured by the radio access network, the indication information indicates that the paging is paging originated from the radio access network, and the distributed unit determines, according to the indicationPage: 3 of 7 information, that the paging is paging originated from the radio access network.
Consider claim 5; Kodali discloses the identity of the paged terminal device that is originated from the core network (par. 41, lines 17-23) is a temporary mobile subscriber identity (TMSI) or an international mobile subscriber identity (IMSI) of the paged terminal device (par. 50, lines 8-13).
Consider claim 6; Kodali discloses a communication method implemented in a centralized unit, comprising: 

wherein the indication information instructs the distributed unit to determine that the paging is paging originated from the core network or the paging is paging originated from the radio access network [e.g. via the information element (par. 41, lines 20-23)].
Consider claim 7; Kodali discloses the indication information (par. 41, lines 20-23) is sent by the distributed unit to a paged terminal device (par. 36, lines 3-20).
Consider claim 8; Kodali discloses the indication information comprises an identity of a paged terminal device that is originated from the core network or an identity of the paged terminal device configured by the radio access network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13).
Consider claim 9; Kodali discloses if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device that is originated from the core network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13), the indication information indicates that the paging is paging originated from the core network (par. 41, lines 20-23), and instructs the distributed unit to determine that the paging is paging originated from the core network [e.g. via the information element (par. 41, lines 20-23)]; or if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device configured by the radio access network, the indication information indicates that the paging is paging originated from the radio access network, and instructs the distributed unit to determine that the paging is paging originated from the radio access network.
claim 10; Kodali discloses the identity of the paged terminal device that is originated from the core network (par. 41, lines 17-23) is a temporary mobile subscriber identity (TMSI) or an international mobile subscriber identity (IMSI) of the paged terminal device (par. 50, lines 8-13).
Consider claim 11; Kodali discloses a communication apparatus implemented in a distributed unit, comprising: 
a non-transitory computer-readable memory stores computer-executable instructions (par. 54, lines 3-10); and 
at least one processor in communication with the non-transitory computer-readable memory (par. 54, lines 1-10), wherein the at least one processor is configured to execute the computer-executable instructions to carry out operations comprising: 
receiving, a paging message (par. 41, lines 17-20) from a centralized unit (par. 36, lines 3-20; par. 40, lines 21-26), wherein the paging message carries indication information (par. 41, lines 17-23), and the indication information indicates that the paging is paging originated from a core network or that the paging is paging originated from a radio access network (par. 41, lines 20-23); and 
determining, according to the indication information (par. 41, lines 23-27), that the paging is paging originated from the core network or the paging is paging originated from the radio access network (par. 41, lines 20-23).
Consider claim 12; Kodali discloses sending (par. 36, lines 3-20), the indication information to a paged terminal device (par. 41, lines 17-23).
Consider claim 13; Kodali discloses the indication information comprises an identity of a paged terminal device that is originated from the core network or an identity of a paged terminal device configured by the radio access network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13).
Consider claim 14; Kodali discloses if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a MPEP 2111.04] the indication information is identity information of a paged terminal device configured by the radio access network, the indication information indicates that the paging is paging originated from the radio access network, and the distributed unit determines, according to the indicationPage: 3 of 7 information, that the paging is paging originated from the radio access network.
Consider claim 15; Kodali discloses the identity of the paged terminal device that is originated from the core network (par. 41, lines 17-23) is a temporary mobile subscriber identity (TMSI) or an international mobile subscriber identity (IMSI) of the paged terminal device (par. 50, lines 8-13).
Consider claim 16; Kodali discloses a communication apparatus implemented in a centralized unit, comprising: 
a non-transitory computer-readable memory stores computer-executable instructions (par. 54, lines 3-10); and 
at least one processor in communication with the non-transitory computer-readable memory (par. 54, lines 1-10), wherein the at least one processor is configured to execute the computer-executable instructions to carry out operations comprising: 
sending, a paging message to a distributed unit (par. 36, lines 3-20; par. 40, lines 21-26), wherein the paging message carries indication information (par. 41, lines 17-23), and the indication information indicates that the paging is paging originated from a core network or that the paging is paging originated from a radio access network (par. 41, lines 20-23), 

Consider claim 17; Kodali discloses the indication information (par. 41, lines 20-23) is sent by the distributed unit to a paged terminal device (par. 36, lines 3-20).
Consider claim 18; Kodali discloses the indication information comprises an identity of a paged terminal device that is originated from the core network or an identity of the paged terminal device configured by the radio access network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13).
Consider claim 19; Kodali discloses if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device that is originated from the core network (par. 29, lines 20-26; par. 49, lines 3-10; par. 50, lines 8-13), the indication information indicates that the paging is paging originated from the core network (par. 41, lines 20-23), and instructs the distributed unit to determine that the paging is paging originated from the core network [e.g. via the information element (par. 41, lines 20-23)]; or if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the indication information is identity information of a paged terminal device configured by the radio access network, the indication information indicates that the paging is paging originated from the radio access network, and instructs the distributed unit to determine that the paging is paging originated from the radio access network.
Consider claim 20; Kodali discloses the identity of the paged terminal device that is originated from the core network (par. 41, lines 17-23) is a temporary mobile subscriber identity (TMSI) or an international mobile subscriber identity (IMSI) of the paged terminal device (par. 50, lines 8-13).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646